NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 14-3270
                                      ____________

                 In re: Asbestos Products Liability Litigation (No. VI)
                  CAROL J. ZELLNER, Individually and as Special
                Administrator of the Estate of Clifford R. Zellner, (Dec.),
                                                   Appellant
                                   _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                    (D.C. Civil Nos. 2-11-cv-66746, 2-01-md-00875)
                     District Judge: Honorable Eduardo C. Robreno
                                    ______________

                           Submitted Pursuant to L.A.R. 34.1(a)
                                     October 7, 2015

       Before: McKEE, Chief Judge, AMBRO and HARDIMAN, Circuit Judges

                            (Opinion Filed: October 26, 2016)
                                      __________

                                         OPINION
                                        __________





  Judge McKee concluded his term as Chief of the U.S. Court of Appeals for the Third
Circuit on September 30, 2016.

  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Chief Judge.

       Carol J. Zellner, on behalf of the estate of Clifford R. Zellner, appeals the district

court’s order granting summary judgment in favor of CBS Corporation (a/k/a

Westinghouse). Mrs. Zellner argues that the district court erred in finding that she failed

to establish a genuine dispute about whether CBS switchgear had deteriorated and

exposed her now deceased husband to asbestos-containing dust. For the reasons below,

we will reverse and remand.1

                                              I.

       Our review of a district court’s grant of summary judgment is plenary.2

Accordingly, we apply the same standard as the district court.3 Summary judgment is

appropriate where, construing all evidence in the light most favorable to the nonmoving

1
  The district court had jurisdiction under 28 U.S.C. § 1407, which authorizes the transfer
of cases presenting common issues of fact to a single district court. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.
        We note that CBS is correct that initially, jurisdiction under 28 U.S.C § 1291 was
lacking because Mrs. Zellner’s claim against one of the original defendants was
dismissed without prejudice. See Fed. Home Loan Mortg. Corp. v. Scottsdale Ins. Co.,
316 F.3d 431, 438 (3d Cir. 2003) (“[W]e have adhered consistently to the general rule
that we lack appellate jurisdiction over partial adjudications when certain of the claims
before the district court have been dismissed without prejudice.”) (emphasis in original).
However, Mrs. Zellner corrected this defect by explicitly abandoning her claim against
the defendant, having “no intention of further pursuing [it].” Appellant Reply Br. at 4-5;
see Tiernan v. Devoe, 923 F.2d 1024, 1031 (3d Cir. 1991) (finding jurisdiction under 28
U.S.C. § 1291 for claims dismissed without prejudice when “[s]everal months after th[e]
appeal was filed, plaintiffs renounced, through letter briefs, any intention to take further
action” in regard to those claims). In effect, this finalized the dismissal.
2
  See Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015).
3
  See id.

                                              2
party, “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”4 Our function is not to “weigh the evidence and determine

the truth of the matter but to determine whether there is a genuine issue for trial.”5

                                              II.

       The parties agree that substantive Wisconsin law applies to this action, which was

transferred from the United States District Court for the Eastern District of Wisconsin to

this Circuit.6 Under Wisconsin law, the test for causation is “whether the defendant’s

negligence was a substantial factor in contributing to the result.”7 A defendant’s conduct

is a substantial factor when a reasonable person considering the facts could find that the

conduct “had such an effect in producing the harm” that it was a cause.8 However, “a

mere possibility” of causation is insufficient.9 If “the probabilities are at best evenly

balanced,” summary judgment is required.10

                                             III.




4
  Fed. R. Civ. P. 56(a); see also Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 192 (3d Cir.
2015).
5
  Santini, 795 F.3d at 416.
6
  [Appellee Br. at 8 n.3.]
7
  Zielinski v. A.P. Green Indus., Inc., 661 N.W.2d 491, 496 (Wis. Ct. App. 2003) (quoting
Merco Distrib. Corp. v. Commercial Police Alarm Co., 267 N.W.2d 652, 654 (Wis.
1978)).
8
  Id. at 497.
9
  Id.
10
   Id. (quoting Merco Distrib. Corp., 267 N.W.2d 652, 655).

                                              3
       This court’s recent precedential decision in Frankenberger v. CBS Corporation

controls our analysis.11 In Frankenberger, we partially reversed12 the district court’s

grant of summary judgment in favor of CBS and found that a jury could reasonably infer

that Mr. Frankenberger, the employee plaintiff, had been exposed to respirable asbestos

dust from CBS switchgear.13 Like Mr. Zellner, Mr. Frankenberger worked as a pipefitter

and alleged that he was exposed to asbestos-containing dust from CBS switchgear.14

Neither plaintiff worked directly with CBS switchgear, but both worked in close

proximity to the same equipment for decades.15 Each presented medical expert testimony

that exposure to asbestos was at least a partial cause of their lung cancer.16 In support of

his claim that CBS switchgear was the source of the asbestos that he was exposed to, Mr.

Frankenberger presented expert testimony that “the switchgear’s asbestos-containing

parts would likely deteriorate and release asbestos dust during maintenance.”17 We relied




11
   In re Asbestos Prod. Liab. Litig. (No. VI), No. 15-1988, 2016 WL 4750507 (3d Cir.
Sept. 13, 2016). We applied Indiana law in Frankenberger, which, for our purposes,
does not meaningfully differ from the Wisconsin law we apply here. See id. at *4 & n.1.
12
   In Frankenberger, we affirmed the district court’s grant of summary judgment on the
plaintiff’s turbine asbestos-exposure claims. Id. at *4. Only CBS switchgear, not
turbines, are at issue in Mrs. Zellner’s appeal.
13
   Id. at *5 (“While it is possible the dust Sperber observed being blown off the
switchgear was external dust . . . . [, f]actual disputes such as this are best left to the
jury.”).
14
   Id. at *1.
15
   Id. at *1, 2. [Appellant Br. at 24-25.]
16
   Id. at *1. [Appellant Br. at 6; Appellant App. at 206.]
17
   Id. at *5.

                                              4
on this evidence in ruling in Mr. Frankenberger’s favor.18 That holding is conclusive on

our analysis of Mrs. Zellner’s proffer of substantially equivalent evidence here.19

       The district court in this case found that Mrs. Zellner presented evidence that Mr.

Zellner was exposed to respirable dust blown out of CBS switchgear boxes and that CBS

switchgear contained asbestos.20 However, it concluded that she failed to present

sufficient evidence that the CBS switchgear at Fort Howard was deteriorated and released

asbestos-containing dust.21 We disagree. Given our holding in Frankenberger, we hold

that Mrs. Zellner’s evidence of deterioration and asbestos exposure was sufficient to

survive summary judgment.

       CBS’ central argument to the contrary is that Mrs. Zellner failed to introduce first-

hand testimony or other factual support for her assertion that the switchgear at Fort

Howard was in a deteriorated condition at the time of Mr. Zellner’s alleged exposure.22

This ignores the extensive evidence in the form of expert testimony that switchgear

regularly deteriorates over time due to normal operations and cleaning.23

       For instance, Mrs. Zellner’s experts stated that switchgear components deteriorate

during normal operations for a variety of reasons, including: (1) exposure to a flow of



18
   Id. at *5 (“[I]t would not be unreasonable for a jury to conclude—relying on
Frankenberger’s expert—that the dust contained asbestos.”) (emphasis added).
19
   [See, e.g., Appellant Br. at 35.]
20
   Zellner v. A.W. Chesterton Co., No. 11-00283, 2014 WL 5139444, at *1, n.1 (E.D. Pa.
May 19, 2014).
21
   Id.
22
   [Appellee Br. at 25, 31.]
23
   See, e.g., Appellant App. at 286, 313-15.

                                             5
electricity;24 (2) exposure to heat;25 and (3) the stopping and restarting of the

equipment.26 CBS offers no evidence to suggest that the switchgear at Ford Howard was

not exposed to electricity and heat. Indeed, the switchgear’s function of controlling the

flow of electricity suggests the contrary.27 We can also infer that the switchgear was

often stopped and restarted because Mr. Zellner’s co-worker testified that each paper

machine at Fort Howard was shut down once a week along with its switchgear.28

       In addition, one of Mrs. Zellner’s experts explained that when switchgear starts to

deteriorate it often causes “some asbestos containing materials to flake off, break, or

crumble, into a powdery or dust like material which accumulates on the surfaces of the

switchgear and inside the boxes.”29 An internal CBS memorandum explicitly states that

cleaning switchgear components could cause asbestos to become airborne and that

protective equipment should be worn.30 It was precisely this type of evidence that

defeated CBS’ motion for summary judgment in Frankenberger. The evidence here is no

less compelling. Accordingly, we conclude that a reasonable jury could find that Mr.

Zellner was exposed to asbestos-containing dust from CBS switchgear and that it was a

substantial factor in his fatal illness.

                                           IV. Conclusion

24
   Id. at 314.
25
   Id. at 283-84.
26
   Id. at 284 (Plaintiff’s expert explained that “[t]he more frequently this heating and
cooling cycle occurs, the greater the amount and rate of deterioration.”); id. at 332.
27
   [Appellant Br. at 7.]
28
   Id. at 147, 153.
29
   Id. at 314.
30
   Id. at 339-40.

                                                 6
      For the reasons given above, we will reverse the district court and remand for

further proceedings.




                                         7